26 F.3d 130
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Norma J. HURT, Debtor.Milton G. PACE;  Nevada-West Systems, Inc.;  Zeco, Inc.;Robertson Wood Products, Inc.;  Intermountain Wood Products,Inc.;  Canco, Inc.;  Sunway Systems, Inc.;  Perco, Inc.;Kachina Plywood, Inc.;  Andrew B. Spain, Appellants,v.Norma J. HURT, Appellee.
No. 92-16538.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 12, 1994.Decided May 26, 1994.

1
Before:  SKOPIL, NORRIS, and O'SCANNLAIN, Circuit Judges


2
ORDER*


3
Milton G. Pace's motion to allow filing of "Supplement To:  Appellant's Reply Brief" is denied.


4
The judgment of the bankruptcy court is affirmed for the reasons stated in the Bankruptcy Appellate Panel's Memorandum Decision.  We reverse, however, the Bankruptcy Appellate Panel's sanctions against all Appellants for bringing a frivolous appeal except the sanction against Appellant Milton G. Pace.  We affirm the sanction imposed on Appellant Pace.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3